Case 6:19-cv-01185-RRS-CBW Document 6 Filed 09/16/19 Page 1 of 1 PageID #: 313



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA


 To:                All Counsel of Record

 Issued By:         Judge Robert R. Summerhays

 Re:                Puyau v. School Board Vermilion Parish, et al
                    Civil Action No. 6:19-cv-1185

 Date:              September 16, 2019


                                          MINUTES OF HEARING1

            The court held a telephone conference with the parties regarding the Plaintiff’s Ex Parte

 Motion for Temporary Restraining Order [doc. 4]. Participating in the conference call were Brett

 Grayson, counsel for Plaintiff and Robert Hammonds, counsel for Defendants.

            The court will hold a hearing on the request for a TRO on September 25, 2019, at 10:00

 a.m. in Lafayette, Louisiana.

            Defendants stipulated that no actions to terminate Plaintiff’s employment would be taken

 prior to the September 25, 2019 hearing.




 1
     Court time – 30 min.; Court Reporter – LaRae Bourque
